DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 01/26/2021 and 03/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Williams (US 6046518) discloses A rolling device adapted to roll on a ground surface, said device comprising at least one motorized wheel and a casing (22) for controlling said at least one motorized wheel, said at least one motorized wheel comprising (C2 ll 60-67- C3 line 3): 
a circular stator (400, Fig 1) comprising a body defining a circular slot and comprising a plurality of electromagnetic coils (402, 404A,420A,424A) located in the circular slot, so that at least two electromagnetic coils are arranged facing one another, and
a circular rotor (10) comprising over an inner periphery, a circular strip (62) having side walls and a free end edge connecting the side walls, 
the circular rotor (10) comprising a contact surface with the ground (through rim 22, Fig 1), said contact surface extending over an outer periphery, and 
said circular strip (62) comprising magnetic elements (40A-55A) arranged on its side walls. 
However, neither , Williams nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the circular rotor and the circular stator being assembled by means of assembly means provided on the circular stator, the circular strip of the circular rotor being arranged in the circular slot of the circular stator so that the magnetic elements of said circular strip are located between the electromagnetic coils of the circular stator.”. 
	 Claims 2-19 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-89 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834